DETAILED ACTION

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to an electrostatic protection circuit for a display device.  Each independent claim identifies, inter alia, the uniquely distinct features as follows.

	With respect to claim 1.
	 a first light shading layer and a second light shading layer formed on the transparent substrate,
	a first insulating layer covering the first light shading layer and a second light shading layer:
	a first semiconductor layer which overlaps with the first light shading layer which is between the first insulate laver and the transparent substrate;
	a second semiconductor layer which overlaps with the second light shading layer which is between the first insulating layer and the transparent substrate;
	a second insulating layer covering the first semiconductor layer and the second semiconductor layer;
	a first gate electrode formed on the second insulating layer and overlaps with the first semiconductor layer;
	a second gate electrode formed on the second insulating layer and overlaps with the second semiconductor layer,

	a third electrode formed on the third insulating layer between the first semiconductor layer and the second semiconductor layer,
	a first electrode which is formed on the third insulating layer and which connects with the first semiconductor layer through a first contact hole formed in the second insulating layer and the third insulating layer, and
	a second electrode which is formed on the third insulating layer and which connects with the second semiconductor layer through a second contact hole formed in the second insulating layer and the third insulating layer, wherein
	the third electrode has a first connecting electrode, which connects with the first semiconductor layer through a third contact hole formed in the second insulating layer and the third insulating layer, and a second connecting electrode, which connects with the second semiconductor layer through a fourth contact hole formed in the second insulating layer and the third insulating layer, and
	the first light shading layer overlaps with the third contact hole, and the second light shading layer overlaps with the second contact hole.

	In reference to claim 8.
	a first light shading layer and a second light shading layer formed on the transparent substrate;
	a first insulating layer covering the first light shading layer and a second light shading layer;

	a second semiconductor layer which overlaps with the second light shading layer which is between the first insulating layer and the transparent substrate;
	a second insulating layer covering the first semiconductor layer and the second semiconductor layer;
	a first gate electrode formed on the second insulating layer and overlaps with the first semiconductor layer;
	a second gate electrode formed on the second insulating layer and overlaps with the second semiconductor layer,
	a third insulating layer covering the first gate electrode and the second gate electrode;
	a third electrode formed on the third insulating layer between the first semiconductor layer and the second semiconductor layer:
	a first electrode which is formed on the third insulating layer and which connects with the first semiconductor layer through a first contact hole formed in the second insulating layer and the third insulating layer, and
	a second electrode which is formed on the third insulating layer and which connects with the second semiconductor layer through a second contact hole formed in the second insulating layer and the third insulating layer, wherein
	the third electrode has a first connecting electrode, which connects with the first semiconductor layer through a third contact hole formed in the second insulating layer 
	semiconductor layer through a fourth contact hole formed in the second insulating layer and the third insulating layer, and
	each of the first gate electrode and the second gate electrode is divided in to two or more branches.
	
	The closest prior arts of:
	Hirabayashi et al. (U.S. Patent No. 8,344,959) discloses an electrostatic discharge circuit 71 in Fig. 7A and 7B, having first gate electrode 183, a second gate electrode 187, and insulating layer 43, and semiconductor layers 182a and 183b.
	Murai (U.S. Patent No. 6,847,083) discloses an electrostatic discharge circuit 5 in Figs. 9-11, having gate electrodes 65 and 66 and contact holes 651 and 661, semiconductor film 60 and insulating layers 4 and 7.
	However, the closest cited arts, in either singularly or in combination, fail to anticipate or render the above quoted limitations obvious.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
 
Conclusion
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ker et al. (US 2018/0106835) discloses an active device array substrate having electrostatic discharge circuit (340) in Fig. 3 at the edge of the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
 
/DUC Q DINH/Primary Examiner, Art Unit 2692